Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative (S. Borodach Reg. # 38,388) on 23 March 2021.
The application has been amended as follows: 
Please change the claims to:

Claims 1 - 2] 	(Canceled)	

[Claim 3]		(Amended) A ripple voltage injection circuit comprising:
	a first integration circuit configured to integrate a switching voltage generated by turning on and off a switching device to generate a first ripple voltage including a first ripple component; and
	a second integration circuit configured to integrate a comparison result signal, which is a result of comparing a feedback voltage with a reference voltage, to generate a second ripple voltage including a second ripple component, wherein:
	the first and second ripple components are added to the feedback voltage,
 	the first integration circuit includes a first resistor to which the switching voltage is fed and a first capacitor, the first resistor having a first resistance,
	the second integration circuit includes a second resistor to which the comparison result signal is fed and a second capacitor,the second resistor having a second resistance,
	the first resistance resistor and the second resistance of the second resistor value, wherein:
	the first value is obtained by dividing a high level of the comparison result signal by the second resistance 
	the second value is obtained by dividing an output voltage by the first resistance 
	the output voltage is obtained by smoothing the switching voltage.

[Claim 4] 	(Previously Presented) The ripple voltage injection circuit according to claim 3, wherein the first and second capacitors have the same capacitance.

[Claim 5] 		(Proposed amendment) The ripple voltage injection circuit according to claim 3, wherein
		the feedback voltage is generated by a feedback voltage generation circuit including a first voltage division resistor to which the output voltage is applied and a second voltage division resistor connected in series between the first voltage division resistor and a ground voltage, the second voltage division resistor having a resistance, and
		the first resistance first resistance the resistance , and the first resistance second resistance 

[Claims 6 - 34] (Canceled) 

[Claim 35] (Proposed amendment) The ripple voltage injection circuit according to claim 3, wherein
		the feedback voltage is generated by a feedback voltage generation circuit including a first voltage division resistor to which the output voltage is applied and a second voltage division resistor connected in series between the first voltage division resistor and a ground voltage, the first voltage division resistor having a resistance, and
		when [[a]] the resistance 

[Claim 36] (Previously Presented) A step-up switching power supply circuit comprising:
	the ripple voltage injection circuit according to claim 3;
		a voltage generation circuit configured to smooth, with a capacitor, a voltage generated in an inductor by turning on and off the switching device connected to one end of the inductor to generate the output voltage higher than an input voltage fed to another end of the inductor;
		a feedback voltage generation circuit configured to divide the output voltage to generate the feedback voltage; and
		a comparison circuit configured to output the comparison result signal; 
		wherein the switching device is turned on and off based on the comparison result signal.
		
[Claim 37] (Previously presented) The step-up switching power supply circuit according to claim 36, wherein  a signal which varies with time and of which a minimum value is greater than zero is used as the reference voltage.

[Claim 38] (Previously presented) The step-up switching power supply circuit according to claim 36, wherein an output terminal of the comparison circuit is directly connected to a control terminal of the switching device.

[Claim 39] (Previously presented) The step-up switching power supply circuit according to claim 38, wherein when an input capacity of the switching device is represented by CISS, a switching frequency of SW, a maximum output current of the comparison circuit is represented by IGMAX, and a high level of the comparison result signal is represented by VGH, the input capacity CISS of the switching device is set so as to fulfill 2CISSVGH / IGMAX < 1 / fSW.
		
[Claim 40] (Previously presented) An electronic device comprising:
		the step-up switching power supply circuit according to claim 36; and
		a load circuit to which an output of the step-up switching power supply circuit is connected.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 3-5, 35-40 are allowed.  
Claims 3; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 3: the first resistance of the first resistor and the second resistance of the second resistor are set such that a first value is higher than a second value, wherein: the first value is obtained by dividing a high level of the comparison result signal by the second resistance of the second resistor, the second value is obtained by dividing an output voltage by the first resistance of the first resistor, and the output voltage is obtained by smoothing the switching voltage.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0204702 by Pandyana teaches multiple integrators, but does not teach the relationship between the values as specified by the independent claim.
US 2016/0006354 by Yamaguuchi teaches multiple integrators, but does not teach the relationship between the values as specified by the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839